       Case 3:20-cv-00460-CWR-LGI Document 42 Filed 08/04/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

ELIZABETH MARTIN                                                                        PLAINTIFF

V.                                                          CAUSE NO. 3:20-CV-460-CWR-LGI

PATRICIA MARSHALL                                                                    DEFENDANT

                                              ORDER

       Elizabeth Martin, a Mississippi resident, sued Patricia Marshall, a California resident, for

defamation, invasion of privacy, and infliction of emotional distress. Docket No. 9. Now before

the Court is the defendant’s motion to dismiss for lack of personal jurisdiction. Docket No. 33.

The matter is fully briefed and ready for adjudication. On review, the motion will be denied.

       The first question is whether the defendant has waived her personal jurisdiction defense

by waiting nearly a year to bring this motion. The answer is no. Because the defendant asserted a

lack of personal jurisdiction in her answers to the various complaints, under the applicable

federal standard there has been no waiver. See Mississippi ex rel. Hood v. Entergy Mississippi,

Inc., No. 3:08-CV-780-CWR-LRA, 2017 WL 2973998, at *1 (S.D. Miss. July 11, 2017) (“[A]

party waives an available personal jurisdiction defense by (1) failing to include it in the party’s

first Rule 12 motion, (2) failing to bring any Rule 12 motion, or (3) failing to include it in an

answer or Rule 15(a)(1) amended answer. Any one of these omissions will waive the defense.”).

That is true despite her participation in this case for approximately a year. See Classic Motel, Inc.

v. Coral Grp., Ltd., 149 F.R.D. 528, 531 (S.D. Miss. 1993).

       The next question is whether the plaintiff has satisfied the familiar test for personal

jurisdiction. See Lubin v. Delta Airlines, Inc., No. 3:14-CV-648-CWR-FKB, 2015 WL 4611759,

at *2 (S.D. Miss. July 31, 2015) (reciting test).
       Case 3:20-cv-00460-CWR-LGI Document 42 Filed 08/04/21 Page 2 of 3




        First, Mississippi’s long-arm statute is satisfied because the actual injuries alleged to have

been suffered by the plaintiff occurred in this state. See Allred v. Moore & Peterson, 117 F.3d

278, 282 (5th Cir. 1997) (“[I]f the injury occurs in this State then, under the . . . statute, the tort is

committed, at least in part, in this State, and personam jurisdiction of the nonresident tort feasor

is conferred upon the Mississippi court.”).

        Second, the plaintiff must establish that the exercise of personal jurisdiction is consistent

with the Due Process Clause of the U.S. Constitution. Where, as here, only specific jurisdiction

has been invoked, the legal standard is as follows:

        (1) Did the defendant have minimum contacts with the forum state—purposely
        directing its activities toward the forum state or purposely availing itself of the
        privilege of conducting activities therein? (2) Did the plaintiff’s cause of action
        arise out of or result from the defendant’s forum-related contacts? (3) Would the
        exercise of personal jurisdiction be reasonable and fair?

        Procedurally, the party invoking the jurisdiction of a federal court bears the
        burden of establishing minimum contacts justifying the court’s jurisdiction over a
        nonresident defendant. When a court rules on a motion to dismiss for lack of
        personal jurisdiction without holding an evidentiary hearing, as in the present
        case, however, the nonmoving party need only make a prima facie showing, and
        the court must accept as true the nonmover’s allegations and resolve all factual
        disputes in its favor.

Guidry v. U.S. Tobacco Co., 188 F.3d 619, 625 (5th Cir. 1999) (citations omitted).

        Under the applicable legal standard, the plaintiff has indeed made a prima facie showing

of personal jurisdiction. A review of the available evidence—an affidavit by the plaintiff,

discovery responses, and a selection of the messages at issue—suggests that the defendant

intentionally and purposely wished her actions and words to impact the plaintiff in Mississippi.

These are minimum contacts “that the defendant [her]self creates with the forum State.” Walden

v. Fiore, 571 U.S. 277, 284 (2014) (quotation marks and emphasis omitted). These contacts are

also unlike those in the defendant’s proffered online speech case, Blessing v. Chandrasekhar,



                                                    2
       Case 3:20-cv-00460-CWR-LGI Document 42 Filed 08/04/21 Page 3 of 3




where defendants were not subject to personal jurisdiction in Kentucky because they never

“directed their tweets to anyone in the forum.” 988 F.3d 889, 904 (6th Cir. 2021).

           This is not just a case about malicious tweets read in a far-off state: the defendant is

alleged to have affirmatively contacted persons associated with the plaintiff, encouraging them to

make false reports about the plaintiff in Mississippi. See Docket No. 38-2 at 5. And in this

circuit,

           When a nonresident defendant commits a tort within the state, or an act outside
           the state that causes tortious injury within the state, that tortious conduct amounts
           to sufficient minimum contacts with the state by the defendant to constitutionally
           permit courts within that state, including federal courts, to exercise personal
           adjudicative jurisdiction over the tortfeasor and the causes of actions arising from
           its offenses or quasi-offenses. Even an act done outside the state that has
           consequences or effects within the state will suffice as a basis for jurisdiction in a
           suit arising from those consequences if the effects are seriously harmful and were
           intended or highly likely to follow from the nonresident defendant’s conduct.

Alpha Cognetics LLC v. Blouch, No. 3:18-CV-440-CWR-FKB, 2018 WL 11236199, at *1 (S.D.

Miss. Aug. 28, 2018) (quoting Guidry, 188 F.3d at 628). Under the circumstances, it would

neither be unreasonable nor unfair for the defendant to defend herself in Mississippi. See also

Calder v. Jones, 465 U.S. 783, 789 (1984) (“the brunt of the harm, in terms both of respondent’s

emotional distress and the injury to her professional reputation, was suffered in California.”).

           That said, the Court emphasizes that the present legal standard requires all factual

disputes to be resolved in the non-movant’s favor. The defendant reserves her right to renew her

motion with appropriate evidence at a later juncture.

           The motion is denied.

           SO ORDERED, this the 4th day of August, 2021.

                                                  s/ Carlton W. Reeves
                                                  UNITED STATES DISTRICT JUDGE




                                                     3
